Exhibit 10.1

 

Amendment to the Selling Agreement

between

 

Allstate Life Insurance Company

(hereinafter “Allstate Life” or Insurer”)

 

and

 

ALFS, INC.,

Successor to Allstate Life Financial Services, Inc.

(hereinafter “ALFS”)

 

and

 

Allstate Financial Services, LLC,

Successor to LSA Securities, Inc.

(hereinafter “AFS”)

 

It is Hereby Agreed, that the Selling Agreement effective July 26, 1999 between
Allstate Life, ALFS, and AFS (hereinafter “Agreement”), is amended as follows:

 

1)     The agreement is hereby amended to include the attached Paragraph 26 and
Exhibit C referenced therein.

 

2)     This Amendment shall be retroactively effective August 1, 1999.

 

3)     Except as amended hereby, the Agreement shall remain unchanged.

 

In Witness Hereof, the parties to the Agreement have caused this Amendment to be
duly executed on the dates shown below.

 

Allstate Life Insurance Company

ALFS, INC

 

 

By:

/s/ John R. Hunter

 

By:

/s/ Lisa A. Burnell

 

 

 

 

 

 

 

Title:

V.P.

 

Title:

Compliance Officer

 

 

 

 

 

 

 

Date:

 

 

Date:

7/30/02

 

 

 

Allstate Financial Services, LLC

 

 

 

Name:

/S/ William D. Webb, Jr.

 

 

 

 

 

 

By:

William D. Webb, Jr.

 

 

 

 

 

 

Title:

V.P. Treasurer

 

 

 

 

 

 

Date:

7/15/2002

 

 

 

--------------------------------------------------------------------------------


 

 

26.           PARTICIPATION FINANCIAL SERVICES GROUP INSURANCE TRUST

 

The Broker-Dealer agrees to be a Participant, by its signature below on this
Agreement, in the Financial Services Group Insurance Trust and/or Allstate Life
Financial Services Group Insurance Trust (“Trust(s)”), which is administered by
Allstate Life Insurance Company. The Broker-Dealer agrees to be bound by the
terms of the Participation Agreement(s) attached hereto as Exhibit C et seq.

 

--------------------------------------------------------------------------------


 

Name:    Citibank, F.S.B./

Illinois Participation Agreement – ALIC Only

 

EXHIBIT C

 

PARTICIPATION AGREEMENT

 

This Participation Agreement is made between Allstate Life Insurance Company
(herein referred to as the “Administrator”), located at 3100 Sanders Road,
Northbrook, Illinois, 60062, Administrator of the Financial Services Group
Insurance Trust, (herein referred to as the “Trust”) and Citibank, F.S.B.,
located in Chicago, Illinois (herein referred to as the “Trustee”) and BD
(hereinafter, together, with its affiliates and any successors thereto, referred
to as Participant), the purpose of which is to afford qualifying persons group
insurance benefits of the sort available under said Financial Services Group
Insurance Trust.

 

NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:

 

1.             Subject to the approval of the Insurance Company, Administrator
and Trustee agree to permit the Participant to become a participant under the
Financial Services Group Insurance Trust Agreement.

 

2.             The Participant agrees to be bound by:

a.       the terms of the Trust Agreement, dated as of April 23, 1999, for the
establishment of the Trust (the “Trust Agreement”) as the same presently appears
in writing and as from time to time amended in accordance with the provisions
thereof (capitalized terms used herein without definition shall have the meaning
ascribed thereto in the Trust Agreement); and

b.      each and every provision of the policy(ies) of group insurance (and all
riders and amendments thereto) issued to the Trust.

 

3.             Notices required or permitted shall be given in writing and
delivered in writing by United States Mail, postage prepaid. Notices to the
Administrator or Participant shall be sent to the address provided on the first
page of the Selling Agreement to which this Participation Agreement is an
Exhibit to. Any party may inform the others of a change of address by written
notice pursuant to this paragraph.

 

IN WITNESS WHEREOF, effective as of the date of the Selling Agreement, the
parties hereto have caused these presents to be executed by their respective
officers as described below:

 

ACCEPTED:

 

CITIBANK, F.S.B.

 

 

Trustee of the Financial Services

 

 

Group Insurance Trust

 

 

 

 

 

BY:

 /S/  Donald L. Emerson

 

 

 

 

 

 

 

 

TITLE:

Trust Officer

 

 

 

 

 

 

Administrator, Financial Services

 

Participant, Financial Services

Group Insurance Trust

 

Group Insurance Trust

 

 

 

Acceptance of this Participation

 

Acceptance of this Participation

Agreement evidenced by signature on

 

Agreement evidenced by signature on

Selling Agreement

 

Selling Agreement

 

--------------------------------------------------------------------------------